Case 1:07-cv-02503-WJM-MJW Document 653 Filed 10/24/18 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

    Civil Action No. 07-2503

    STEVEN A. STENDER, and
    INFINITY CLARK STREET OPERATING, LLC,
    on behalf of themselves and all others similarly situated,

                         Plaintiffs

    v.

    ARCHSTONE-SMITH TRUST, ARCHSTONE-SMITH
    OPERATING TRUST, ERNEST A. GERARDI, JR.,
    RUTH ANN M. GILLIS, NED S. HOLMES, ROBERT P.
    KOGOD, JAMES H. POLK, III, JOHN C. SCHWEITZER,
    R. SCOT SELLERS, ROBERT H. SMITH, STEPHEN R.
    DEMERITT, CHARLES MUELLER, JR., CAROLINE
    BROWER, MARK SCHUMACHER, ALFRED G. NEELY,
    TISHMAN SPEYER DEVELOPMENT CORPORATION,
    RIVER HOLDING, LP, RIVER ACQUISITION (MD), LP,
    RIVER TRUST ACQUISITION (MD), LLC, ARCHSTONE
    MULTIFAMILY SERIES I TRUST, ARCHSTONE ENTERPRISE
    LP, ARCHSTONE INC., LEHMAN BROTHERS HOLDINGS
    INC., ERP OPERATING LIMITED PARTNERSHIP, EQUITY
    RESIDENTIAL, and AVALONBAY COMMUNITIES, INC.,

                         Defendants.

                                      NOTICE OF APPEAL


          Notice is hereby given that Plaintiffs Steven A. Stender and Infinity Clark

   Street Operating, LLC, on behalf of themselves and all others similarly situated,

   hereby appeal to the United States Court of Appeals for the Tenth Circuit, from

   the judgment entered taxing costs on September 27, 2018 (Dkt. 643) and the

   Court’s order denying Plaintiffs’ motion for reconsideration of the award of costs
Case 1:07-cv-02503-WJM-MJW Document 653 Filed 10/24/18 USDC Colorado Page 2 of 3




   (Dkt. 650).

   Dated: October 24, 2018                Respectfully submitted,

                                          /s/ Kara A. Elgersma
                                          Kenneth A. Wexler
                                          Kara A. Elgersma
                                          WEXLER WALLACE LLP
                                          55 W. Monroe Street, Suite 3300
                                          Chicago, Illinois 60603
                                          Telephone: (312) 346-2222

                                          Lee Squitieri
                                          SQUITIERI & FEARON, LLP
                                          32 E. 57th Street, 12th Floor
                                          New York, New York 10022
                                          Telephone: (212) 421-6492

                                          Class Counsel

                                          Matthew Wessler*
                                          Daniel Townsend
                                          GUPTA WESSLER PLLC
                                          1900 L Street NW, Suite 312
                                          Washington, DC 20036
                                          Telephone: (202) 888-1741

                                          *admission pending

                                          Daniel C. Girard
                                          Jordan Elias
                                          GIRARD GIBBS LLP
                                          601 California Street, 14th Floor
                                          San Francisco, CA 94108
                                          Telephone: (415) 981-4800

                                          Rick D. Bailey
                                          Burg Simpson Eldredge Hersh
                                            & Jardine, P.C.
                                          40 Inverness Drive East
                                          Englewood, Colorado 80112
                                          Telephone: (303) 792-5595

                                          Counsel for Plaintiffs
Case 1:07-cv-02503-WJM-MJW Document 653 Filed 10/24/18 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

          I hereby certify that I caused a copy of the foregoing to be filed electronically via

   the Court’s electronic filing system. Those attorneys who are registered with the Court’s

   electronic filing system may access these filings through the Court’s system, and notice

   of these filings will be sent to these parties by operation of the Court’s electronic filing

   system.


                                                    /s/ Kara A. Elgersma
